DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment and after final consideration under AFCP2.0 filed 6/14/2022.
Claims 1, 10-13 are currently amended. Claims 1-13 are pending and considered.
The nonstatutory double patenting rejection of claims 1-13 has been withdrawn in light of applicant filed and approved Terminal Disclaimer on 6/14/2022.
Response to Argument
Applicant’s argument, see pages 8-10 of the Remark filed 6/14/2022, with respect to claims over prior arts have been fully considered and are persuasive, see for example remarks on page 10, further in view of the applicant’s amendments filed along with the AFCP2.0 request. Upon examiner’s updated search on the features recited in the claims, examiner believes the case is in condition for allowance. Therefore, the rejection under 35 U.S.C. 103 of claims 1-13 has been withdrawn.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a system and control method of a voice assistant device that works as proxy between service server (external system) and user terminal device (information processing terminal) where the terminal device performs user authentication; the voice assistant takes biometric authentication request from the service server (external system) and forwards the request as second request to the terminal device where the terminal device performs user authentication. The voice assistant receives the authentication result from the terminal device and forwards the result to the external server.
Claim 1 (similarly claims 10 and 11, 12, 13) identifies the uniquely distinct features “a voice operation device that receives a voice input of a user and executes a process corresponding to the voice input, the method comprising: making a process request corresponding to the voice input to an external system in accordance with the voice input, wherein payment by the user is necessary for a service related to the process request; receiving a first authentication request from the external system; transmitting, via wireless communication, a second authentication request to an information processing device, which is an information processing terminal of the user and has an authentication module for biometric authentication and a storage unit with tamper resistance that stores biometric information of the user necessary when a biometric authentication process is performed using the authentication module, in accordance with the received first authentication request, wherein the second authentication request is different from the first authentication request and does not include any biometric information of the user necessary for performing the biometric authentication process but is configured to cause the information processing terminal to execute the biometric authentication process; and transmitting, to the external system as a response of the received first authentication request, an authentication result obtained from the information processing terminal by executing the biometric authentication process using the authentication module and the biometric information stored in the storage unit in accordance with the second authentication request, wherein the authentication result is verified by the external system before the service related to the process request corresponding to the voice input is provided”. 
The prior art, Toiyama (US20170004296A1) discloses system and method of biometric authentication using voice input using biometric information registered beforehand for service such as electronic settlement of payment. 
The prior art, James et al (US20190156856A1) discloses system and method for securely executing voice actions using contextual signals. In particular, James teaches performing actions corresponding to the voice input to perform authentication by selected service provider based on voice action for voice activated devices.
The prior art, Lindemann et al (US20180039990A1) discloses system and method for authentication including speech and/or lip movement. In particular, Lindemann teaches verifying authentication result by external system before permitting service using biometric modalities for secure user authentication.
The prior arts, either singularly or in combination fails to anticipate or render obvious the claimed limitations of claim 1 (similarly claims 10 and 11, 12, 13) of “a voice operation device that receives a voice input of a user and executes a process corresponding to the voice input, the method comprising: making a process request corresponding to the voice input to an external system in accordance with the voice input, wherein payment by the user is necessary for a service related to the process request; receiving a first authentication request from the external system; transmitting, via wireless communication, a second authentication request to an information processing device, which is an information processing terminal of the user and has an authentication module for biometric authentication and a storage unit with tamper resistance that stores biometric information of the user necessary when a biometric authentication process is performed using the authentication module, in accordance with the received first authentication request, wherein the second authentication request is different from the first authentication request and does not include any biometric information of the user necessary for performing the biometric authentication process but is configured to cause the information processing terminal to execute the biometric authentication process; and transmitting, to the external system as a response of the received first authentication request, an authentication result obtained from the information processing terminal by executing the biometric authentication process using the authentication module and the biometric information stored in the storage unit in accordance with the second authentication request, wherein the authentication result is verified by the external system before the service related to the process request corresponding to the voice input is provided”.
Regarding the dependent claims: dependent claims 2-9 are also allowed for incorporating the allowable feature recited in the respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436   
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436